 1                                                              FILED
 2                                                                SEP 2 4 20\9
 3
 4

 5
 6
                            UNITED STATES DISTRICT COURT
 7
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      Case No.:   19MJ10199-RBM
11                              Plaintiff,
12                                                  FINDINGS OF FACT AND
           V.                                       ORDER OF DETENTION
13
14   RICARDO URIBE,
15                            Defendant.
16
17        In accordance with Title 18 U.S.C. § 3142(±) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on August 8, 2019, to determine
19 whether defendant, RICARDO URIBE, should be held in custody pending trial on the
20 grounds that he is a flight risk. Assistant U.S. Attorney Rosario T. Gonzalez appeared on
21 behalf of the United States. Court-appointed counsel Melissa Lubin appeared on behalf of
22 the Defendant.
23        Based on the evidence proffered by the United States and the Defendant, the
24 Pretrial Services' report, and the criminal complaint issued against the Defendant on
25 August 5, 2019, by this Court, the Court concludes that the following facts establish by a
26 preponderance of the evidence that no condition or combination of conditions required will
27 reasonably assure the appearance of the Defendant.
28
                                                1
 1                                                I
 2                                    FINDINGS OF FACT
 3      A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1. The Defendant is charged in Criminal Complaint No. 19MJ10199 with the
 5 importation of 21.32 kilograms (47.00 pounds) of a mixture and substance containing a

 6 detectable amount of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.

 7 Therefore, probable cause exists to believe the Defendant committed the charged offenses.
 8         2. The charged offenses are offenses for which a maximum term of imprisonment
 9 of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et

10 seq.). Therefore, there arises a presumption that no condition or combination of conditions
11 will reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. §
12 3142(e).
13         3. The offenses carry with them a minimum mandatory sentence of 10 years and a
14 maximum sentence oflife. See, 21 U.S.C. § 960(b)(l)(H). According to the United States
15 Sentencing Guidelines, the Base Offense level is 36. See, USSG § 2Dl .1( c)(3). Assuming
16 the Defendant's criminal history score places him in Criminal History Category I, see,
17 USSG § 4Al.1, the sentencing range for the Defendant is 188-235 months in prison.
18      B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
19         1.     On August 2, 2019, Ricardo Uribe, a United States citizen, applied for entry
20   into the United States at the Calexico, California East Port of Entry. Uribe was the driver
21 and registered owner of a 2010 black Ford Fusion bearing California license plates.
22         2.    Customs and Border Protection Officer (CBPO) Chong received a negative
23   customs declaration from Uribe who indicated he was unemployed and going to One Stop
24 in Calexico to look for work.     CBPO Chong opted to refer the Ford to the secondary lot
25 for a more thorough inspection.
26         3.    At Secondary Inspection, a Canine Enforcement Officer utilized a
27 Human/Narcotics Detection Dog to conduct a sniff of the.vehicle and the HNDD alerted
28 to the gas tank of the Ford. Upon further inspection of the vehicle, CBPOs discovered a
                                                 2
 1 total of forty-two (42) packages containing a white crystal-like substance inside of the gas
 2 tank of the Ford. The packages field tested positive for the properties of methamphetamine.
 3 The total weight of the forty-two (42) packages was 21.32 kilograms (47.00 pounds).
 4      C. History and Characteristics of the Defendant (18 U.S.C. § 3142(g)(3)):
 5          1. Defendant was the driver and registered owner of the vehicle at the time of his
 6 entry into the United States.

 7         2. Defendant is currently unemployed and lacks financial ties to the United States.
 8          3. Defendant has resided in Mexico for the previous five months.
 9         4. Defendant has a history of substance abuse as indicated in the Pretrial Services
10 Officer's Report.
11      D. Nature and Seriousness ofDanger Posed by Release (18 U.S.C. § 3142(g)(4)):
12         The government proffered no evidence to suggest that release of the Defendant
13 would pose a danger to any person or the community.             However, Defendant has a
14 significant criminal history including two prior felony convictions. Defendant also has a
15 history of violating the conditions of his parole as indicated by his two prior parole
16 violations/revocations.
17
                                                 II
18
                                    REASONS FOR DETENTION
19
           A. There is probable cause to believe that the Defendant committed the offense
20
     charged in Criminal Complaint No. 19MJ10199, to wit: the importation of21.32 kilograms
21
     (47.00 pounds) of a mixture and substance containing a detectable amount of
22
     methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
23
           B. Defendant faces a substantial period of time in custody if convicted of the offense
24
     charged in the Complaint. Therefore, he has a strong motive to flee.
25
           C.   Defendant     has    not   rebutted   the   presumption,    based    upon    the
26
     Court's findings, that no condition or combination of conditions will reasonably assure the
27
     appearance of the Defendant at future court proceedings. See, 18 U.S.C. § 3142 (e).
28
                                                  3
 1                                                    III
 2                                                  ORDER
 3            IT IS HEREBY ORDERED that the Defendant be detained pending trial in this
 4 matter.
 5            IT IS FURTHER ORDERED that the Defendant be committed to the custody of the
 6 Attorney General, or his designated representative, for confinement in a correctional

 7 facility separate, to the extent practicable, from persons awaiting or serving sentences or
 8 being held in custody pending appeal. The Defendant shall be afforded reasonable

 9 opportunity for private consultation with counsel.

10            While in custody, upon order of a court of the United States or upon the request of
11 an attorney for the United States, the person in charge of the correctional facility shall
12 deliver the Defendant to the United States Marshal for the purpose of an appearance in
13 connection with a court proceeding or any other appearance stipulated to by defense and
14 government counsel.
15            THIS ORDER IS ENTERED WITHOUT PREJUDICE.
16            IT IS SO ORDERED.
17
              DATED: ---4,-~+--#-~+--j;----'-'j_
18                                                 ~NTENEGRO
                                                   U.S. MAGISTRATE JUDGE
19
20
21
     Prepared by:
22
     _.....,..,,,...,,._,_,RT S. BREWER, Jr.
                          Sta s Atto ey



26
27
     cc:      Melissa Lubin
28            Counsel for Defendant
                                                       4
